UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from_to_. Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 4121 Clipper Court, Fremont, California (Address of principal executive offices) (Zip code) (510) 230-2777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ As of May 7, 2013, the registrant had 20,547,549 shares of its common stock, par value $0.001, outstanding. PROCERA NETWORKS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 SIGNATURES 42 Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Procera Networks, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) March31, December31, (unaudited) (note) ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, net Intangible assets, net — Goodwill Deferred tax asset — Other non-current assets 55 54 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Accrued liabilities Total current liabilities Non-current liabilities: Deferred revenue Deferred tax liability — Total liabilities Commitments and contingencies (Note 12) — — Stockholders’ equity: Preferred stock, $0.001 par value; 15,000 shares authorized; none issued and outstanding — — Common stock, $0.001 par value; 32,500 shares authorized; 20,548 and 19,696 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively 21 20 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note: Amounts have been derived from the December 31, 2012 audited consolidated financial statements. See accompanying notes to condensed consolidated financial statements. 3 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, Sales: Product sales $ $ Support sales Total net sales Cost of sales: Product cost of sales Support cost of sales Total cost of sales Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income (loss) from operations ) Interest and other income (expense), net ) 1 Income (loss) before income taxes ) Income tax provision (benefit) ) 28 Net income (loss) $ ) $ Net income (loss) per share: Basic $ ) $ Diluted $ ) $ Shares used in computing net income (loss) per share: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended March 31, Net income (loss) $ ) $ Other comprehensive income, net of tax: Unrealized gain (loss) on short-term investments ) (1 ) Foreign currency translation adjustments ) Other comprehensive income (loss) ) Comprehensive income (loss) $ ) $ See accompanying notes to condensed consolidated financial statements. 5 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets — Stock-based compensation expense: Stock options Restricted stock awards Amortization of premium on investments 68 Provision for bad debts — 6 Provision for excess and obsolete inventory 89 83 Changes in deferred taxes ) — Changes in current assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) Deferred compensation advanced to escrow ) — Accounts payable ) Accrued liabilities ) ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of Vineyard Networks, net of cash received ) — Purchase of property and equipment ) ) Purchase of short-term investments ) ) Sales of short-term investments Maturities of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock — Proceeds from exercise of stock options — Payments on notes payable ) — Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents ) 40 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Issuance of common stock in connection with Vineyard acquisition $ $ — See accompanying notes to condensed consolidated financial statements. 6 Index Procera Networks, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. DESCRIPTION OF BUSINESS Procera Networks, Inc. (“Procera” or the “Company”), is a leading provider of Intelligent Policy Enforcement (“IPE”), solutions based on Deep Packet Inspection technology, that enable mobile and broadband network operators and entities managing private networks including higher education institutions, businesses and government entities (collectively referred to as network operators) to gain enhanced visibility into, and control of, their networks and to create and deploy new services for their end user subscribers.The Company sells its products through its direct sales force, resellers, distributors and system integrators in the Americas, Asia Pacific and Europe. Procera was incorporated in 2002 and its common stock currently trades on the Nasdaq Global Select Market under the trading symbol “PKT”. Prior to December 29, 2011, the Company’s common stock traded on the NYSE Amex Equities exchange under the same trading symbol. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Procera has prepared the condensed consolidated financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.However, in the opinion of management, the financial statements include all the normal and recurring adjustments that are necessary to fairly present the results of the interim periods presented. The interim results presented are not necessarily indicative of results for any subsequent interim period, the year ending December 31, 2013, or any other future period. The consolidated balance sheet at December 31, 2012 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by United States generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in Procera’s Annual Report on Form 10-K for the year ended December 31, 2012, filed with the SEC on March 15, 2013. The consolidated financial statements present the accounts of Procera and its wholly-owned subsidiaries.All significant inter-company balances and transactions have been eliminated. During the quarter ended March 31, 2013, the Company identified immaterial errors in the consolidated financial statements for the year ended December 31, 2012, related to the recognition of revenue from a sale to a value added reseller, the accounting for inventory, and general and administrative fee accruals. Based on a quantitative and qualitative analysis of the errors as required by authoritative guidance, management concluded that the errors had no material impact on any of the Company’s previously issued financial statements, are immaterial to the Company’s results for the first quarter of 2013 and expected full year results, and had no material effect on the trend of financial results. As a result of immaterial errorsdiscussed above, the unaudited condensed consolidated financial statements for the first quarter of 2013 reflect the following immaterial adjustments related to prior periods: the reversal of a revenue deal resulting in a reduction of $0.6 million of revenue and a reduction of $0.2 million of cost of sales; inventory charges resulting in an increase of $0.4 million in cost of sales, and additional general and administrative costs of $43,000. Significant Accounting Policies The accounting and reporting policies of the Company conform to U.S. GAAP and to the practices within the telecommunications industry.There have been no significant changes in the Company's significant accounting policies during the three months ended March 31, 2013 compared to what was previously disclosed in the Company's Annual Report on Form 10-K for the year ended December 31, 2012. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” (“ASU 2013-02”). ASU 2013-02 finalizes the requirements of ASU 2011-05 that ASU 2011-12 deferred, clarifying how to report the effect of significant reclassifications out of accumulated other comprehensive income. ASU 2013-02 is to be applied prospectively. The adoption of this standard only impacted the presentation format of the Company’s condensed consolidated financial statements. 7 Index 3. CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS The following is a summary of cash equivalents and short-term investments by type of instrument at March 31, 2013 and December 31, 2012 (in thousands): March 31, 2013 Amortized Gross Unrealized Fair Cost Gains Losses Value Money market funds $ $ — $ — $ Commercial paper — — U.S. agency securities 16 — Corporate bonds — ) Total investments $ $ 16 $ ) $ Reported as: Cash equivalents $ $ — $ — $ Short-term investments 16 ) Total investments $ $ 16 $ ) $ December 31, 2012 Amortized Gross Unrealized Fair Cost Gains Losses Value Money market funds $ $ - $ - $ Commercial paper - - U.S. agency securities 18 - Corporate bonds 5 (5 ) U.S. Government bonds 2 - Total investments $ $ 25 $ (5 ) $ Reported as: Cash equivalents $ $ - $ - $ Short-term investments 25 (5 ) Total $ $ 25 $ (5 ) $ As of March 31, 2013, all investments were classified as available-for-sale with unrealized gains and losses recorded as a separate component of accumulated other comprehensive income (loss). Cash equivalents consist of highly liquid investments with remaining maturities of three months or less at the date of purchase.Short-term investments have a remaining maturity of greater than three months at the date of purchase and an effective maturity of less than one year.None of the Company’s short-term investments have been at a continuous unrealized loss position for greater than 12 months. The Company reviews its investments for impairment quarterly. For investments with an unrealized loss, the factors considered in the review include the credit quality of the issuer, the duration that the fair value has been less than the adjusted cost basis, severity of impairment, reason for the decline in value and potential recovery period, the financial condition and near-term prospects of the investees, and whether the Company would be required to sell an investment due to liquidity or contractual reasons before its anticipated recovery.Based on its review, the Company did not identify any investments that were other-than-temporarily impaired during the three months ended March 31, 2013. The Company did not incur any material realized gains or losses in the three months ended March 31, 2013 and 2012.The cost of securities sold was determined based on the specific identification method. 4. FAIR VALUE MEASUREMENTS Fair value is the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, the Company considers the principal or most advantageous market in which it would transact, and considers assumptions that market participants would use when pricing the asset or liability. 8 Index The three levels of inputs that may be used to measure fair value are as follows: Level 1- Quoted prices in active markets for identical assets or liabilities. Level 2- Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets with insufficient volume or infrequent transactions (less active markets), or model-derived valuations in which all significant inputs are observable or can be derived principally from or corroborated with observable market data for substantially the full term of the assets or liabilities. Level 3- Unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of assets or liabilities. The following is a summary of cash equivalents and short-term investments by type of instruments as of March 31, 2013 and December 31, 2012 measured at fair value on a recurring basis (in thousands): March 31, 2013 Level 1 Level 2 Level 3 Total Money market funds $ $ — $ — $ Commercial paper — — U.S. agency securities — — Corporate bonds — — Total assets measured at fair value $ $ $ — $ December 31, 2012 Level 1 Level 2 Level 3 Total Money market funds $ $ - $ - $ Commercial paper - - U.S. agency securities - - Corporate bonds - - Total assets measured at fair value $ $ $ - $ In general, and where applicable, the Company uses quoted market prices in active markets for identical assets to determine fair value.This pricing methodology applies to Level 1 investments which are comprised of money market funds. If quoted prices in active markets for identical assets are not available, then the Company uses quoted prices for similar assets or inputs other than quoted prices that are observable, either directly or indirectly.These investments are included in Level 2 and consist of commercial paper, U.S. agency securities and corporate bonds. U.S. agency securities and corporate bonds are valued at a consensus price, which is a weighted average price based on market prices from a variety of industry standard data providers used as inputs to a distribution-curve based algorithm. Certificates of deposit and commercial paper are valued using market prices where available, adjusting for accretion of the purchase price to face value at maturity. During the three months ended March 31, 2013 and 2012, the Company did not have any transfers between Level 1 and Level 2 fair value instruments. 5. ACQUISITIONS On January 9, 2013, the Company completed its acquisition of Vineyard Networks Inc. (“Vineyard”), a privately held developer of Layer 7 Deep Packet Inspection (“DPI”) and application classification technology located in Kelowna, Canada. Vineyard’s integrated DPI and application classification technology provides enterprise and service provider networking infrastructure vendors with these capabilities through its integrated software suite, primarily through a variety of subscription based original equipment manufacturer and partner agreements. This acquisition complements the Company’s hardware and application software-based IPE and DPI solutions, expands the way it sells solutions to customers, andincreases theCompany’s customer base, previously comprised primarily of network operators, thereby allowing the Company to provide complementary technology and solutions to a greater number of customers. For the three months ended March 31, 2013, Vineyard contributed approximately $0.4 million in revenue and $0.5 million in net loss. The total purchase price was $20.9 million, consisting of $9.8 million cash consideration and $11.1 million in the Company’s common stock in exchange for 100% of the outstanding securities of Vineyard. Of the consideration paid, $2.0 million and $1.9 million in cash and stock, respectively, will be held in escrow for a period of 18 or 36 months from the closing of the acquisition and will be released subject to resolution of certain contingencies. In addition to the purchase consideration, the Company has recorded deferred compensation of $5.9 million, consisting of approximately $2.7 million in cash consideration and $3.2 million in the Company’s common stock, related to retention agreements with Vineyard’s three founders, which will be disbursed from the escrow account after one year of continuous employment with the Company.The Company recognized $1.4 million in compensation costs for the three months ended March 31, 2013. 9 Index The Company recognized $1.0 million of acquisition-related costs during the first quarter of 2013. These acquisition related charges were expensed in the period incurred and reported in the Company's condensed consolidated statements of operations within operating expenses. The following table summarizes the net assets and liabilities acquired, including identifiable intangible assets, based on their respective fair values at the acquisition date (in thousands): Assets acquired Cash $ Accounts receivable, trade Other current assets Identifiable intangible assets Goodwill (1) Other assets Total assets acquired Liabilities assumed Accounts payable and other accrued liabilities Deferred revenue Notes payable Deferred tax liability Total liabilities assumed Net assets acquired $ None of the goodwill recognized is expected to be deductible for income tax purposes. Intangible Assets Acquired The following table presents details of the intangible assets acquired from Vineyard completed during the first quarter of 2013 (in thousands, except years): Estimated Useful Life (In Years) Amount Developed technology 5 $ Customer relationships 5 Total $ Acquired technology consists of existing research and development projects at the time of the acquisition that have reached technological feasibility. No in process research and development was included in acquired intangibles as of March 31, 2013. Pro Forma Financial Information The following tables summarize the supplemental condensed consolidated statements of operations information on an unaudited pro forma basis as if the acquisition of Vineyard occurred on January 1, 2012 and include adjustments that were directly attributable to the foregoing transactions or were not expected to have a continuing impact on the Company. The pro forma results are for illustrative purposes only for the applicable period and do not purport to be indicative of the actual results that would have occurred had the transactions been completed as of the beginning of the period, nor are they indicative of results of operations that may occur in the future (in thousands, except per share amounts): Three Months Ended March 31, Pro forma revenues $ $ Pro forma net loss ) ) Basic and diluted loss per share $ ) $ ) 10 Index The pro forma financial information reflects acquisition-related expenses incurred, pro forma adjustments for the additional amortization associated with finite-lived intangible assets acquired, deferred compensation costs related to the retention of certain Vineyard employees, the change in stock compensation expense as a result of the exercise of stock options immediately prior to closing of the Vineyard transaction, stock compensation related to the stock options granted to Vineyard employees, and the related tax expense. The weighted average common shares also reflect the issuance of 517,696 shares in January 2012. These adjustments are as follows (in thousands, except per share data): Three Months Ended March 31, Acquisition-related expenses $ ) $ - Intangible amortization 36 Net change in stock compensation expense ) Increase (decrease) in deferred compensation expense ) Increase in weighted average common shares outstanding for shares issued and not already included in the weighted average common shares outstanding 46 6. GOODWILL AND INTANGIBLE ASSETS Changes in the carrying value of goodwill for the three months ended March 31, 2013 were as follows (in thousands): Three Months Ended March 31, Balance, December 31, 2012 $ Additions from Vineyard acquisition Translation adjustments ) Balance, March 31, 2013 $ Intangible assets other than goodwill are amortized on a straight-line basis over the following estimated remaining useful lives. The following table is a summary of acquired intangible assets with remaining net book values at March 31, 2013 (in thousands, except weighted average remaining life): Gross Carrying Value Accumulated Amortization Net Carrying Value Weighted Average Remaining Life Developed technology $ $ ) $ Customer relationships ) Balance at March 31, 2013 $ $ ) $ The Company had no acquired intangible assets with remaining book values at December 31, 2012. For the three months ended March 31, 2013, amortization expense of $0.3 million related to developed technology was recorded in product cost of sales and amortization expense of $0.1 million related to customer relationships was recorded in operating expense. The changes in the carrying value of acquired intangible assets during the three months ended March31, 2012 were as follows (in thousands): Gross Carrying Value Accumulated Amortization Net Carrying Value Balance at December 31, 2012 $
